It seems to me there is no question of fact in this case. Strange as it may seem to one entertaining the antipathy to postdated checks which their nature deserves, defendant authorized its agent to accept postdated checks. Here one was accepted, and its acceptance notified to defendant, the insurer, which thereupon issued the policy as stated in the opinion. All that was proved to the point of demonstration by the record. Hence it clearly appears that both parties had assented definitely and finally to be bound contractually. As matter of law that ends the inquiry and requires a decision for plaintiff under the rule of Sawyer v. Mutual L. Ins. Co.166 Minn. 207, 207 N.W. 307. *Page 268